Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 5, 2014

                                       No. 04-13-00787-CV

                                      Leticia R. ALVAREZ,
                                             Appellant

                                                 v.

                                     Reymundo ALVAREZ,
                                          Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-12-340
                          Honorable Romero Molina, Judge Presiding

                                          ORDER
        On November 1, 2013, appellant filed her notice of appeal. On January 31, 2014, the trial
court clerk filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the clerk’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court